Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 11-26 and 28-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-28 of copending Application No. 16/632,005. Although the claims at issue are not identical, they are not patentably distinct from each other because both disclose a thermosetting resin composition comprising the same components.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Regarding Claims 11 and 19, copending US ‘005 discloses thermosetting resin composition identical to that presently claimed, with the exception that copending claim 11 requires component (B) which is selected from olefin resins having a number average molecular weight of 500-10,000, containing 10-50 wt.% of a styrene structure and comprising a butadiene structure added at the 1,2 position in the molecule thereof while present claim 11 recites component (B) which is selected from polybutadiene resins having a number average molecular weight of 500-10,000, wherein the content of vinyl groups added at the 1,2 position in the molecular of the polybutadiene resins is 50% or more.
However, it would have been obvious to one of ordinary skill in the art that the specific olefin resin, i.e. butadiene-styrene-divinylbenzene, of copending US ‘005 which has a content of 50% vinyl groups added at the 1,2 position (claims 11-12) would fall within the broadly claimed polybutadiene resin.
Regarding Claims 12 and 13, copending US ‘005 discloses amounts of component (A) and component (B) as claimed (claim 13).
Regarding Claim 14, copending US ‘005 discloses the soluble polyfunctional vinyl aromatic copolymer having an indane structure as claimed (claim 14).
Regarding Claim 15, copending US ‘005 discloses number average molecular weight as claimed (claim 15).
Regarding Claim 16, copending US ‘005 discloses number average molecular weight distribution as claimed (claim 16).
Regarding Claim 17, copending US ‘005 discloses metal ion content as claimed (claim 17).
Regarding Claim 18, copending US ‘005 discloses component (A) containing a structural unit (c) as claimed (claim 18).
Regarding Claim 20, copending US ‘005 discloses component (C) as claimed (claim 19).
Regarding Claim 21, copending US ‘005 discloses component (C) having a half-life temperature as claimed (claim 20).
Regarding Claim 22,
Regarding Claim 23, copending US ‘005 discloses flame retardant as claimed (claim 22).
Regarding Claim 24, copending US ‘005 discloses an antioxidant, a heat stabilizer, a light stabilizer, a plasticizer, a lubricant, a flow modifier, an anti-drip agent, an anti- blocking agent, an antistatic agent, a flow promoter, a processing aid, a substrate binder, a mold release agent, a toughening agent, a low shrinkage additive and a stress relief additive, or a combination of at least two selected therefrom as claimed (claim 23).
Regarding Claim 25, copending US ‘005 discloses a resin varnish as claimed (claim 24).
Regarding Claim 26, copending US ‘005 discloses a prepreg as claimed (claim 25).
Regarding Claim 28, copending US ‘005 discloses a laminate as claimed (claim 26).
Regarding Claim 29, copending US ‘005 discloses a metal-clad laminate as claimed (claim 27).
Regarding Claim 30, copending US ‘005 discloses a circuit board as claimed (claim 28).
Claim Objections
Claims 14-17, 19, 21, 27, and 29-30 are objected to because of the following informalities: 
Regarding Claims 14-17, line 2 of each, insert “solvent” before “soluble”.
Regarding Claim 17, line 3, remove the “,” after “500 ppm”.
Regarding Claim 19, line 2, ".
Regarding Claim 21, lines 2-3, change “…not less than 130⁰C; the initiator…” to ““…not less than 130⁰C wherein the initiator…”.
Regarding Claim 27, line 1, change “A prepreg” to “The prepreg”.
Regarding Claim 29, lines 1-2, change “comprising one or at least two laminated prepregs” to “comprising one or more of the laminate”, and lines 2-3, change “the laminated prepreg” to “the laminate”.
Regarding Claim 30, line 2, change “one or at least two laminated prepregs” to “one or more of the laminate”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16, 17, 19, 23, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16, refers to “…copolymer has a number average molecular weight distribution Mw/Mn value of less than or equivalent to 15” while claim 1, on which claim 16 depends refers to “the ratio of the weight average molecular weight Mw to the number average molecular weight Mn is 20.0 or less”. The scope of claim 16 is confusing given that it is not clear what difference, if any, there is between the number average molecular weight distribution of claim 16 and the ratio of claim 1. If the same, it is suggested that the language of claim 1 and/or claim 16 is amended to have consistent language between the two claims.
Claim 17 recites that the copolymer has “…has a metal ion content, i.e. the total content of various metal ions of less than….”. The scope of the claim is 
Claim 19 is unclear as to whether the limitation “preferably, the content of vinyl groups added at the 1,2 position in the polybutadiene resins is greater than or equivalent to 70%” is actually required to meet the claim. Appropriate action is required, such as removing the term “preferably”.
Claim 23 is unclear as to whether the limitation “wherein the flame retardant may be a bromine-containing flame retardant or a halogen-free flame retardant” is actually required to meet the claim. Appropriate action is required, such as replacing “may be” with “is either” or “is selected from”.
Claim 24 as written requires that all the listed additives be present within the thermosetting composition. Appropriate action is required, such as changing “…shrinkage additive and a stress relief additive…” to either remove the “and” or to replace “and” with “or”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-30 are rejected under 35 U.S.C. 103 as being unpatentable over Kawabe et al. (US 2007/0129502 A1) in view of Su (US 2011/0045304 A1).
Regarding Claim 11, Kawabe discloses a curable resin composition (abstract) comprising a solvent-soluble polyfunctional vinyl aromatic copolymer having structural units derived from monomers each formed of a divinyl aromatic compound (a) and an ethylvinyl aromatic compound (b), having a repeating unit derived from the divinyl aromatic compound (a) of 20 mol % or more, having a mole fraction of structural units having a vinyl group derived from the divinyl aromatic compound (a) and represented by the following formulae (a1) and (a2):

    PNG
    media_image1.png
    109
    309
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    98
    304
    media_image2.png
    Greyscale

wherein R13 and R14 each represent an aromatic hydrocarbon group having 6 to 30 carbon atoms. The mole fraction satisfies the expression (a1)/[(a1)+(a2)] ≥ 0.5, having a number average molecular weight (Mn) measured through gel permeation chromatography (GPC) of 600 to 30,000 in polystyrene equivalents, and having a ratio (Mw/Mn) of a weight average molecular weight (Mw) and the number average molecular weight (Mn) of 20.0 or less (para 0018).
Kawabe further discloses the curable resin composition comprising a thermoplastic resin such as polybutadiene (para 0077; para 0078, line 15), but does not disclose the  polybutadiene resin having a number average molecular weight of 500-10,000, wherein the content of vinyl groups added at the 1,2 position in the molecular of the polybutadiene resins is 50% or more.
Su discloses a composite material for high-frequency circuit substrate (abstract) comprising a butadiene-styrene copolymer having a molecular weight 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Kawabe to incorporate the teachings of Su to produce the curable resin composition of Kawabe wherein the polybutadiene thermoplastic resin is a butadiene-styrene copolymer having a molecular weight being less than 11000 and preferably less than 7000, with the content of 1,2-addition vinyl in the molecular structure of the resin being more than 60%, such as Ricon 104H or Ricon 100. Doing so would be beneficial to impregnation and would increase cross-link density and provide high temperature resistance. 
While Kawabe in view of Su does not explicitly disclose a lower limit of the number average molecular weight of the polybutadiene resin, the disclosed Ricon 104H and Ricon 100 are disclosed in the specification of the present invention as being suitable resins having a molecular weight of 500-10000 (pg 13, lines 3-5 and pg 14, lines 3-4).
Regarding Claims 12 and 13, Kawabe in view of Su discloses all the limitations of the present invention according to Claim 11 above. Kawabe further discloses the polyfunctional vinyl aromatic copolymer comprising 2 to 70 wt% with respect to the total amount of the polyfunctional vinyl aromatic copolymer and a polyphenylene ether oligomer (para 0043), while the polybutadiene thermoplastic resin comprises 2 to 60 wt% with respect to the total amount of the polybutadiene thermoplastic resin, the polyfunctional vinyl aromatic copolymer, and a polyphenylene ether oligomer (para 0077). This disclosure overlaps the claimed amounts (i.e. 33.3 wt% each polybutadiene thermoplastic resin, polyfunctional vinyl aromatic copolymer, and polyphenylene ether oligomer with respect to the total amount of all three components would be 50 wt% each polybutadiene thermoplastic resin and polyfunctional vinyl aromatic copolymer with respect to the total amount of just those two components).
Regarding Claim 14, Kawabe in view of Su discloses all the limitations of the present invention according to Claim 11 above. Kawabe further discloses the main chain skeleton of the solvent-soluble polyfunctional vinyl aromatic copolymer has an indane structure represented by the following formula (4):

    PNG
    media_image3.png
    123
    316
    media_image3.png
    Greyscale

wherein Q represents a saturated or unsaturated aliphatic hydrocarbon group, an aromatic hydrocarbon group, an aromatic ring condensed to a benzene ring, or a substituted aromatic ring; and n represents an integer of 0 to 4 (para 0019).
Regarding Claim 15, Kawabe in view of Su discloses all the limitations of the present invention according to Claim 11 above. Kawabe further discloses the number average molecular weight Mn of the soluble polyfunctional vinyl aromatic copolymer is 600 to 10,000 (para 0066).
Regarding Claim 16, Kawabe in view of Su discloses all the limitations of the present invention according to Claim 11 above. Kawabe further discloses the soluble polyfunctional vinyl aromatic copolymer has a molecular weight distribution (Mw/Mn) of preferably 15 or less (para 0067).
Regarding Claim 17, 
Regarding Claim 18, Kawabe in view of Su discloses all the limitations of the present invention according to Claim 11 above. Kawabe further discloses that the soluble polyfunctional vinyl aromatic copolymer has a structural unit derived from a monovinyl aromatic compound (c) except the ethylvinyl aromatic compound (b) (para 0045).
Regarding Claim 19, Kawabe in view of Su discloses all the limitations of the present invention according to Claim 11 above. Su further discloses the butadiene-styrene copolymer having a molecular weight less than 7000 and a content of 1,2-addition vinyl in the molecular structure of the resin preferably more than or equal to 70% (para 0028). While Kawabe in view of Su does not explicitly disclose a lower limit of the number average molecular weight of the polybutadiene resin, the disclosed Ricon 104H and Ricon 100 are disclosed in the specification of the present invention as being suitable resins having a molecular weight of 1000-8000 (pg 13, lines 3-5 and pg 14, lines 3-4).
Regarding Claim 20,
Regarding Claim 21, Kawabe in view of Su discloses all the limitations of the present invention according to Claim 11 above. Kawabe further discloses the initiator is a radical initiator (para 0110), such as di-t-butyl peroxide; α,α'-bis(t-butylperoxy-m-isopropyl)benzene; 2,5-dimethyl-2,5-di(t-butylperoxy)hexane; dicumyl peroxide; or t-butyl peroxy benzoate (para 0111), which the specification of the present invention disclose as suitable radical initiators having a half-life temperature t1/2 of not less than 130 °C (pg 15, lines 3-13).
Regarding Claim 22, Kawabe in view of Su discloses all the limitations of the present invention according to Claim 11 above. Kawabe further discloses the curable resin composition comprises a filler (para 0108).
Regarding Claim 23, Kawabe in view of Su discloses all the limitations of the present invention according to Claim 11 above. Kawabe further discloses the curable resin composition comprises a flame retardant wherein the flame retardant is a bromine-containing flame retardant (para 0144).
Regarding Claim 24, 
Regarding Claim 25, Kawabe in view of Su discloses all the limitations of the present invention according to Claim 11 above. Kawabe further discloses dissolving or dispersing the components in a solvent (para 0194). 
While there is no disclosure that the solution or dispersion is a resin varnish as presently claimed, applicants attention is drawn to MPEP 2111.02 which states that “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction”.  Further, MPEP 2111.02 states that statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the purpose or intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the preamble does not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. varnish, recited in the present claims does not result 
Regarding Claims 26 and 27, Kawabe in view of Su discloses all the limitations of the present invention according to Claim 11 above. Kawabe further discloses a curable composite material comprising a substrate such as woven or nonwoven fabrics as claimed (paras 0197-0198), which is impregnated with the resin composition and dried to form a prepreg (para 0201).
Regarding Claim 28, Kawabe in view of Su discloses all the limitations of the present invention according to Claim 27 above. Kawabe further discloses a laminate comprising at least one of the prepregs (para 0202).
Regarding Claim 29, Kawabe in view of Su discloses all the limitations of the present invention according to Claim 27 above. Kawabe further discloses a metal foil-clad laminate comprising a prepreg layer and a metal foil layer (para 0204).
Regarding Claim 30, 
Su discloses that the butadiene-styrene copolymer provides high temperature resistance suitable for circuits (para 0028) such as high-frequency circuits. Further, Su discloses that in recent years since computers have to process with high speed, signals have to be high frequency (para 0002). It would have been obvious to a person having skill in the art to use the prepreg comprising the curable resin composition of Kawabe in view of Su to produce a high-frequency, high-speed circuit board.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY M MILLER whose telephone number is (571)272-2109.  The examiner can normally be reached on M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BETHANY M MILLER/
Examiner, Art Unit 1787    

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787